Exhibit 10.3 AGREEMENT This Agreement (the “Agreement”), dated as of June 20, 2013, by and between SANTO MINING CORP., a Nevada corporation, (the “Company”), and HANOVER HOLDINGS I, LLC, a New York limited liability company (the “Investor”). WHEREAS: A. The Company and the Investor are parties to a Purchase Agreement dated as of March 11, 2013 (the “Purchase Agreement”), pursuant to which, among other things, the Company has the right to sell to the Investor, at its sole discretion, up to $16,000,000 of the
